Citation Nr: 1455030	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon.  

2.  Entitlement to a compensable rating for carpal tunnel syndrome of the right upper extremity. 

3.  Entitlement to a compensable rating for carpal tunnel syndrome of the left upper extremity.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder and, if so, whether service connection, to include as secondary to fibromyalgia with Raynaud's phenomenon, is warranted.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to fibromyalgia with Raynaud's phenomenon. 

6.  Entitlement to service connection for a bilateral hand disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran submitted evidence from the Social Security Administration (SSA) indicating that she is not able to work due, at least in part, to her service-connected fibromyalgia with Raynaud's phenomenon.  Therefore, the question of entitlement to a TDIU has been raised by the record and the Board has assumed jurisdiction over it.  As such, the issue has been listed on the title page above.     

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The VBMS file is presently empty.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of entitlement to service connection for bilateral hand and knee disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's fibromyalgia with Raynaud's phenomenon is manifested by constant pain at multiple points including in the neck, arms, legs, and back; stiffness; muscle weakness; sleep disturbances; fatigue; daily mild to moderate headaches; numbness, paresthesia, and swelling in her hands with decreased grip strength and difficulty with fine motor tasks, without digital ulcers or autoamputation. 

2.  There is no evidence of manifestations of right or left carpal tunnel syndrome during the appeal period.  

3.  In a final rating decision issued in October 2004, the RO denied the Veteran's claim for service connection for a right knee disorder; at such time, she was advised of the RO's decision and her appellate rights.

4.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

5.  Additional evidence received since the RO's October 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, 4.104, Diagnostic Codes 7117-5025 (2014).

2.  The criteria for a compensable rating for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).

3.  The criteria for a compensable rating for right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).

4.  The RO's October 2004 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004) [(2014)].

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

With respect to the Veteran's claims for increased ratings for fibromyalgia with Raynaud's phenomenon and bilateral carpal tunnel syndrome, a November 2009 letter, sent prior to the initial unfavorable decision issued in October 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and SSA records have been obtained and considered.  Neither the Veteran, nor her representative, has identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in conjunction with the increased rating claims decided herein in May 2010, October 2010, and October 2011.  The VA examiners reviewed the claims file, recorded the Veteran's reported symptoms, and conducted the appropriate testing, addressing the relevant rating criteria.  The Board acknowledges that, during her DRO hearing, the Veteran reported that the May 2010 VA examiner incorrectly noted that the Veteran had full range of motion in her joints.  The Board will discount any findings with respect to range of motion; however, as range of motion findings do not affect the ratings for fibromyalgia with Raynaud's phenomenon or carpal tunnel syndrome, the Veteran is not prejudiced by the Board's reliance on the remainder of the findings in the report.  

Additionally, the Board acknowledges the Veteran's representative's indication that the May 2010 VA examination report did not properly address the severity of the fibromyalgia disability with respect to the impact on the Veteran's work.  The Board notes that, in response to this concern, the AOJ provided the Veteran with a new VA examination, which fully addressed the functional impact of her fibromyalgia, to include the impact such has on her ability to work.  Moreover, in light of such contentions, the Board has herein added the claim of TDIU as part and parcel of the claim for increased rating and remanded such for further development and adjudication by the AOJ. 

Neither the Veteran nor her representative has alleged that her carpal tunnel syndrome has worsened in severity since the October 2010 VA examination or that her fibromyalgia with Raynaud's phenomenon has worsened in severity since the October 2011 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claims for  increased ratings for bilateral carpal tunnel syndrome and fibromyalgia with Raynaud's phenomenon and no further examination is necessary.

The Veteran also offered testimony before a DRO at a hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2011 hearing, the DRO noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected fibromyalgia with Raynaud's phenomenon and bilateral carpal tunnel syndrome was solicited, to include the type and frequency of the symptoms she experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Moreover, the Veteran explained that she quit her job due to her claimed hand and knee disabilities and that she was in receipt of SSA disability benefits.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the hearing testimony, SSA records were requested, obtained, and associated with the file.  Additionally, the Veteran was provided with an additional VA examination for her fibromyalgia with Raynaud's phenomenon.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Fibromyalgia with Raynaud's phenomenon

The Veteran's service-connected fibromyalgia with Raynaud's phenomenon has been rated as 40 percent disabling for the entire period on appeal, pursuant to Diagnostic Codes 7117-5025.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be Raynaud's phenomenon (7117) associated with a residual condition of fibromyalgia (5025).  

By way of history, the Veteran was diagnosed with Raynaud's disease in service and was initially granted service connection for Raynaud's phenomenon in October 1995.  She was rated solely for Raynaud 's phenomenon until February 1998, when it was determined that she actually had fibromyalgia.  Her rating has been coded as fibromyalgia with Raynaud's phenomenon, 40 percent disabling, since that time.  She filed a claim for an increased rating in October 2009. 

Diagnostic Code 5025, pertinent to fibromyalgia, provides for a maximum schedular 40 percent rating where there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, and such are constant, or nearly so, and refractory to therapy. 

Diagnostic Code 7117, pertinent to Raynaud's syndrome, provides a 10 percent rating where there are characteristic attacks occurring one to three times a week.  A 20 percent rating is assigned where there are characteristic attacks occurring four to six times a week.  If there are characteristic attacks occurring at least daily, a 40 percent rating is warranted.  A 60 percent rating is assigned with two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  A Note provides that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia, and precipitated by exposure to cold or by emotional upsets.  Also, these evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  

In the instant case, for the entire appeal period, the Veteran's fibromyalgia with Raynaud's phenomenon is manifested by constant pain at multiple points including in the neck, arms, legs, and back; stiffness; muscle weakness; sleep disturbances; fatigue; daily mild to moderate headaches; numbness, paresthesia, and swelling in her hands with decreased grip strength and difficulty with fine motor tasks.  See e.g., May 2010 and October 2011 VA examination reports, as well as VA outpatient treatment record dated in November 2009.  In light of such symptomatology, she has been assigned the maximum schedular rating of 40 percent for fibromyalgia.  

Moreover, while the Veteran has Raynaud's syndrome, such manifestations are specifically contemplated by her 40 percent rating under Diagnostic Code 5025.  In this regard, as indicated previously, a 40 percent rating where there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  (Emphasis added).  Therefore, to assign a separate rating for the Veteran's Raynaud's symptomatology, which consists of characteristic attacks occurring at least daily, would result in pyramiding.  of 38 C.F.R. § 4.14.  In this regard, the Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

However, the Board has considered whether the Veteran's fibromyalgia with Raynaud's phenomenon would warrant a higher rating under Diagnostic Code 7117 based on her Raynaud's symptomatology.  In this regard, such would require at two or more digital ulcers for a 60 percent rating and two or more digital ulcers plus autoamputation of one or more digits for a 100 percent rating.  However, upon a review of the record, there is no lay or medical evidence that the Veteran's Raynaud's symptomatology results in digital ulcers or autoamputation.

In this regard, the May 2010 VA examination report only described color changes, pain, paresthesia, and numbness of the digits, but not ulcers or autoamputation.  The October 2011 VA examination noted wide-spread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesia of the hands and feet, daily mild to moderate headaches, a mild form of lupus in 2007, and Raynaud's in the hands and feet.  When asked to describe the Raynaud's symptoms, the examiner indicated that the Veteran was diagnosed with Raynaud's in the hands and feet in 1994.  The examiner did not indicate that there was any digital ulcer or autoamputation, nor did the Veteran report the same.  The Board finds it significant that the Veteran herself has not reported any ulcers on any of her fingers or toes.  As the evidence does not demonstrate digital ulcers or autoamputation, the criteria for a rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon under Diagnostic Code 7117 are not met. 

In reaching these conclusions, the Board has considered the Veteran's reports to the May 2010 and January 2011 VA examiners, her treating physicians, and VA that she is in constant pain, at multiple points including in the neck, arms, legs, and back, has difficulty sleeping, feels tired all the time, numbness in her hands, swelling of her hands, decreased grip strength, difficulty with fine motor tasks, stiffness, achiness, and arthralgia.  Unfortunately, all of these symptoms are contemplated in the currently-assigned 40 percent disability rating.  See Diagnostic Code 5025.   The Board has also considered the May 2010 VA examiner's findings that the Veteran's fibromyalgia had a severe effect on her chores and exercise as well as prevented sports and recreation.  Again, these effects are contemplated by the currently-assigned 40 percent disability rating.  The Board has also considered the October 2011 VA examiner's finding that her fibromyalgia impacts her ability to work as well as climb stairs.  To the extent, her work is impacted, the Board has assumed jurisdiction over a TDIU claim and such is addressed in the Remand section below.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 40 percent for the fibromyalgia with Raynaud's phenomenon for the entire period on appeal.  In sum, the Board finds that the preponderance of the evidence is against such increased rating claim on appeal.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Bilateral Carpal Tunnel Syndrome

The Veteran currently has a noncompensable rating for left and right carpal tunnel syndrome under Diagnostic Code 8515.  Service connection for the disability has been in effect for more than 10 years and is therefore protected under 38 U.S.C.A. 
§ 1159.

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the entire period on appeal, the evidence does not support a finding of compensable manifestations of carpal tunnel syndrome in either upper extremity.  In this regard, a November 2009 VA outpatient neurology consult considered the Veteran's symptoms of decreased grip strength, bilateral numbness, and paresthesia and noted that, given the circumferential nature of the sensory loss, equally involving the palmar and dorsal sides of all fingers, the symptoms could not be attributed to a radial, ulnar, or median nerve distribution.  The VA neurology resident found that there were no signs of carpal tunnel syndrome or radiculopathy and that there was a normal nerve conduction study of the left upper extremity as well as a normal sensory study of the right medial nerve.  

The Board acknowledges that, in November 2009, the Veteran was found to have mild right ulnar neuropathy; however, the ulnar neuropathy is not encompassed by the service-connected carpal tunnel disability.  According to Dorland's Illustrated Medical Dictionary 1850 (31st ed. 2007), carpal tunnel syndrome is "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel..." (Emphasis added).  Furthermore, as discussed in the preceding section, the Veteran's symptoms of numbness, paresthesia, and swelling in her hands with decreased grip strength and difficulty with fine motor tasks have been attributed to her service-connected fibromyalgia with Raynaud's phenomenon rather than her carpal tunnel syndrome. 

The Board also acknowledges her complaints of right wrist pain in December 2009 to the SSA examiner as well as when seeking VA outpatient treatment.  See e.g. VA treatment records dated in March 2009 and May 2010.  On these occasions, the Veteran was also treated for other hand symptoms, including swelling, and provided with, or otherwise encouraged to wear, a splint on her right wrist to reduce swelling in her hand.  As such, a VA peripheral nerves examination with opinion was obtained in October 2010.  Following review of reports of wrist pain and swelling as well as the nerve conduction study reports, the VA examiner found that there was no clinical evidence of carpal tunnel syndrome and that it was no longer in existence. 

The Board notes that the widespread musculoskeletal pain for fibromyalgia, includes pain in the extremities.  In light of the aforementioned nerve conduction study, which found no evidence of carpal tunnel syndrome, and the confirmation by the October 2010 VA clinician that the Veteran's carpal tunnel syndrome is no longer in existence, the Board finds it reasonable to associate the Veteran's reported wrist pain and hand swelling, numbness, and arthralgia, and the aforementioned sensory symptoms with her service-connected fibromyalgia and, indeed, such is specifically contemplated by her 40 percent disability rating for fibromyalgia with Raynaud's phenomenon. 

Moreover, the Board emphasizes that the Veteran does not allege that she has carpal tunnel symptoms.  For example, a VA outpatient treatment record dated in October 2009 notes that the Veteran contends that she does not have carpal tunnel syndrome. During her DRO hearing, neither the Veteran nor her representative disputed that her symptoms were attributable to her fibromyalgia with Raynaud's phenomenon. 

Based upon review of all the evidence of record, both lay and medical, the Board finds that symptoms pertaining to the Veteran's bilateral carpal tunnel syndrome do not more nearly approximate mild incomplete paralysis of the median nerve as the evidence of record does not include a finding of neurological or sensory loss.  As such, the Board finds that a compensable rating is not warranted for left or right carpal tunnel syndrome.  In sum, the Board finds that the preponderance of the evidence is against such increased rating claim on appeal.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 

Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected fibromyalgia with Raynaud's phenomenon and/or bilateral carpal tunnel syndrome; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's fibromyalgia with Raynaud's phenomenon and bilateral carpal tunnel syndrome with the established criteria found in the rating schedule.  The Board finds that the Veteran's fibromyalgia with Raynaud's phenomenon symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such rating contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, and Raynaud's-like symptoms.  Additionally, the Veteran's carpal tunnel symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's hand symptomatology including pain, swelling, decreased grip strength, loss of sensation, numbness, paresthesia, arthralgia, and changes in coloration, has been attributed to her service-connected fibromyalgia and there are no remaining carpal tunnel syndrome symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this issue for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Application to Reopen a Previously Denied Claim

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2004 rating decision, the RO denied service connection for a right knee disorder for lack of a nexus between patellofemoral disease and service.  At such time, the Veteran's service treatment records, post-service VA treatment records dated through July 2004, a September 2004 VA examination, and lay statements were of record.  The RO noted that the Veteran's service treatment records reflected a fall in which she landed on her knees and was assessed with a contusion in June 1993; however, on an April 1995 questionnaire, she denied painful joints.  Post-service records reflected the first knee complaints were noted in August 2003 with a diagnosis of patellofemoral disease.  The RO noted that, while September 2004 VA examiner determined that the Veteran's knee condition was associated with the in-service fall, such was based on unsubstantiated medical history, to include the Veteran's statements that she had sporadic problems since such fall. Therefore, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder.

In October 2004, the Veteran was advised of the decision and her appellate rights.  She did not file a notice of disagreement and no further communication regarding her claim of entitlement to service connection for a right knee disorder was received until October 2009, when VA received her application to reopen such claim.  Therefore, the October 2004rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee disorder was received prior to the expiration of the appeal period stemming from the October 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the evidence received since the time of the RO's October 2004 rating decision includes, in pertinent part, an October 2009 X-ray indicating a current diagnosis of degenerative joint disease in the right knee, as well as a May 2010 VA examination report indicating that the Veteran is prohibited from exercising by her fibromyalgia and an August 2010 VA opinion indicating that her knee disabilities are most likely due to the Veteran being in the obese/extreme obesity range for the past 14 years.  The new evidence raises a question of whether her knee disabilities may be secondary to service-connected fibromyalgia in that her inactivity due to fibromyalgia may have caused her to become obese, which, in turn, caused or aggravated her current knee disabilities.  This evidence was not before adjudicators when the Veteran's claim was last denied in October 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

A rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon is denied. 

A compensable rating for carpal tunnel syndrome of the left upper extremity, is denied.

A compensable rating for carpal tunnel syndrome of the right upper extremity, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the claims of service connection for right and left knee disorders, the evidence of record has raised the theory of entitlement to service connection on a secondary basis.  In this regard, in an August 2010 VA opinion, a VA clinician indicated that the Veteran's knee disabilities were most likely due to her obesity; however, in May 2010, the same examiner also noted that the Veteran's service-connected fibromyalgia prevented her from exercising or participating in sports and recreation.  Thus, the question of whether the Veteran's inactivity due to her service-connected disability caused or aggravated her right and left knee disorders has been raised.  As such, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Further, the August 2010 VA clinician did not address the Veteran's claim of direct service connection or the knee contusions she experienced in service.  Therefore, an addendum opinion is required with respect to direct service connection as well. 

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for a bilateral knee disorder.  Such should be accomplished on remand.

Regarding the necessity of a VA opinion for the claimed bilateral hand disorder, in a December 2009 statement, the Veteran reported that she was diagnosed with arthritis in her hands while stationed at Bethesda Naval Medical Center and that her service rheumatologist gave her a pamphlet and magazines to read regarding arthritis.  The service treatment records indicate reports of hand pain but ultimately, the Bethesda medical board report concluded that the diagnoses were Raynaud's phenomenon and carpal tunnel syndrome, for which she is already service-connected.  The Veteran also contends in the December 2009 statement, that her VA rheumatologist told her that the Veteran has arthritis in her hands. 

Post-service treatment records indicate that "non-erosive arthritis" was listed as an active problem in October 2008.  Subsequent treatment records listed the same as past medical history.  Notably, X-rays dated in June 2007 as well as November 2009 indicate unremarkable hands.  Additionally, the December 2009 SSA examination report noted "RA positive labs."  It is unclear whether this is a diagnosis of rheumatoid arthritis, or what evidence such statement is based upon.   Although the October 2008 treatment record was dated prior to the filing of the claim in October 2009, in light of Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), and the Veteran's December 2009 statement relying on her VA rheumatologist's statements that the Veteran has osteoarthritis, the Board finds that a medical opinion is required to determine whether the Veteran has or had a bilateral hand disorder, to include arthritis, that is distinct from the fibromyalgia with Raynaud's and carpal tunnel syndrome, related to hand pain in service.  

As discussed in the Introduction above, the issue of entitlement to a TDIU has been raised by the record, specifically in the Veteran's statements that she quit her job where she served food, due in pertinent part to her hand symptoms that have been attributed to service-connected fibromyalgia.  See e.g. May 2010 VA examination report.  In this regard, she reported dropping dishes, burning herself at work, and decreased grip strength.  See e.g. October 2010 VA examination report.  She has also indicated that she quit working due to her knees and the issue of service connection for the knees remains on appeal.  As the issue of entitlement to a TDIU has been raised by the record, the Veteran should be provided with the appropriate VCAA notice of the requirements to support the claim and be requested to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).  Additionally, the AOJ should review the record and conduct any additional development deemed necessary for the adjudication of such claim, to include, if indicated, obtaining any VA examinations and/or opinions.

Finally, as relevant to all claims, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims remaining on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and her representative notifying them of the information and evidence necessary to substantiate her claims for service connection for a bilateral knee disorder as secondary to fibromyalgia with Raynaud's phenomenon, and a TDIU.  The Veteran should also be requested to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remaining claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following receipt of any evidence based on the foregoing development, obtain a VA addendum opinion regarding the etiology of the Veteran's bilateral knee disorders.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  The Board leaves it to the discretion of the clinician asked to offer the opinion whether an in-person examination is required.  If the Veteran is examined, all indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the bilateral knees.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to the Veteran's service, to include her in-service fall and resulting contusions.  

If the examiner finds that any current knee disability is not directly related service, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated by service-connected fibromyalgia, to include any impact the service-connected fibromyalgia may have on the Veteran's ability to exercise or otherwise be physically active.  If aggravation is found, the examiner should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The examiner should set forth complete rationale for all conclusions reached. 

4.  Following receipt of any evidence based on the foregoing development, obtain a VA opinion regarding the etiology of the Veteran's bilateral hand disability(ies), if any other than the service-connected fibromyalgia with Raynaud's phenomenon and carpal tunnel syndrome.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  The Board leaves it to the discretion of the clinician asked to offer the opinion whether an in-person examination is required.  If the Veteran is examined, all indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the bilateral hands.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to the Veteran's military service, to include her hand complaints therein.  

The examiner should set forth complete rationale for all conclusions reached. 

5.  With respect to the TDIU claim, after completing the foregoing actions, the AOJ should review the record and conduct any additional development deemed necessary for the adjudication of such claim, to include, if indicated, obtaining any VA examinations and/or opinions.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


